 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10       COLLEEN STEWART,                               No. 2:17-cv-02418-TLN-KJN
11                         Plaintiff,
12            v.                                        ORDER
13       PROPERTY AND CASUALTY
         INSURANCE COMPANY OF
14       HARTFORD,
15                         Defendant.
16

17           An informal telephonic discovery conference was held on November 6, 2018, at 3:30

18   p.m., before the undersigned. Appearing telephonically were James Vorhis on behalf of plaintiff

19   and Ann Johnston on behalf of defendant. After considering the parties’ joint letter brief (ECF

20   No. 16) and oral arguments during the conference, IT IS HEREBY ORDERED that:

21           1. A continued inspection of plaintiff’s home shall occur on December 7, 2018, at 12:30

22                 p.m.1

23           IT IS SO ORDERED.

24   Dated: November 7, 2018

25

26
27
     1
      Absent a stay of litigation of an agreement of the parties, the inspection will go forward as
28   ordered whether or not plaintiff is personally able to attend.
                                                        1
